Plaintiff's counsel, in his brief supporting his application for rehearing, seems much concerned with what he deems to be an attack upon the partnership known as the Toye Bros. Yellow Cab Company and its members. We have reconsidered our opinion and are convinced that there is nothing contained therein which can be construed as a reflection upon the Toye Bros. Yellow Cab Company. What we did say was that the witnesses, who were largely employees of that company, seemed to have the impression that their interests lay in promoting the cause of the plaintiff Crawford. That this is true is clearly shown by the statement which we quoted in our original opinion from the testimony of Fonseca, who, when asked whether he felt it to be his duty to give a statement to the Yellow Cab Company adjuster, said, "Yes, sir, to hold my job, yes, sir." We intended no criticism of Toye Bros. Yellow Cab Company or its members and, as far as we can see, made none.
After a reconsideration we are convinced that our opinion on the merits of the case is correct.
Rehearing refused.